NIEMEYER, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s conclusion that the Black Lung Benefits Act (“Act”), namely 30 U.S.C. § 922(a), provides for full benefits to a surviving spouse and a surviving ex-spouse. I disagree, however, with the majority’s conclusion that the record contains evidence establishing that pneumoconiosis substantially contributed to James Mays’ death. Accordingly, I respectfully dissent from that portion of the opinion for the court.
The majority draws upon our decision in Shuff v. Cedar Coal Co., 967 F.2d 977, 979 (4th Cir.1992), to discern the standard of liability applicable in this case but then seems to discard the requirements of the same case’s holding. I believe that our approach in Shuff must guide, if not control, the resolution of this appeal.
In Shuff, much like the present case, an autopsy determined that pancreatic cancer ultimately caused a miner’s death even though the miner had contracted pneumonia just before dying. The ALJ, therefore, examined the evidence to determine “whether pneumoconiosis was a substantially contributing cause of death ... insofar as it made the miner more susceptible to pneumonia.” Shuff, 967 F.2d at 979. In denying ah award of benefits, “[t]he ALJ concluded that while ‘it appears that pneumoconiosis may have hastened ... death,’ the fact that Mr. Shuffs death was ‘imminent’ from the pancreatic cancer, and that ‘the cancer itself made Mr. Shuff more susceptible to pneumonia,’ meant that pneumoconiosis was not a substantially contributing cause of death.” Id. at 979 (emphasis added). We remanded the case for a “definitive finding as to whether the pneumoconiosis actually hastened” the miner’s death, citing the conflicting medical evidence and the ALJ’s equivocal, inconclusive statement. Id. at 980. We should do the same here.
The Black Lung Benefits Act’s plain import requires proof of causation — i.e. proof “that establishes that pneumoconiosis ivas a substantially contributing cause of death.” 20 C.F.R. § 718.205(c)(4) (emphasis added). No matter how the majority elects to spin it, Dr. Mario Stefanini’s opinion — the only opinion on which the ALJ in this case could rely — can only be used for what it says: “coal worker’s pneumoconio-sis of the complicated type could be considered a complicating factor in the demise of Mr. Mays.” (Emphasis added). That statement is much too indefinite and equivocal to pass muster under 20 C.F.R. § 718.205(c)(4). Moreover, the opinion of Dr. Echols Hansbarger does nothing to buttress the ALJ’s (and majority’s) conclusion regarding the cause of Mays’ death. Dr. Hansbarger plainly stated, both in his written report and deposition, that pneu-moconiosis did not hasten Mays’ death. That Dr. Hansbarger “hypothetically” acknowledged that pneumonoconiosis could hamper the expectoration of mucus is irrelevant. See ante at 762. The Act demands a determination of causation. Hypothetical inquiries cannot serve as the basis for an award of benefits.
I am further troubled by both the ALJ’s and majority’s failure to mention, yet alone consider, the conclusion of Mays’ treating *768physician, Dr. E.T. Toloso, that pancreatic cancer caused Mays’ death. Certificates of death in Virginia provide space for a treating physician to designate “[ojther significant conditions contributing to death but not resulting in the underlying cause.” Dr. Toloso, significantly, left that portion of Mays’ certificate of death blank. Dr. Tolosa’s status as a treating physician “entitles his opinion to great, though not necessarily dispositive, weight.” See Grigg v. Director, Office of Workers’ Compensation Programs, 28 F.3d 416, 420 (4th Cir.1994); see also Richardson v. Director, Office of Workers’ Compensation Programs,. 94 F.3d 164, 168 (4th Cir.1996) (holding that remand was appropriate given ALJ’s failure to weigh treating physician’s opinion). In my view, the ALJ’s failure to consider Dr. Toloso’s opinion alone, was reversible error.
In summary, the record, as it currently exists, does not support the ALJ’s conclusion that pneumoconiosis hastened and thereby substantially contributed to Mays’ death. Indeed, the evidence could lead a rational fact finder to just the opposite conclusion. The prudent course of action, at the least, would be to follow our holding in Shuff and remand this case for further fact finding on causation. The record is simply inconclusive as to the role, if any, that pneumoconiosis played in causing Mays’ death, and until such a determination is made, the ALJ was without authority to award benefits under the Act.